      Case 1:19-cv-00988-RB-SCY Document 30-3 Filed 05/26/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

                                                 )
 NEW MEXICO CATTLE GROWERS’                      ) Case No. 1:19-cv-00988-RB-SCY
 ASSOCIATION,                                    )
                                                 )
                       Plaintiff,                )   DECLARATION OF ANTHONY L.
 v.                                              )       FRANCOIS IN SUPPORT
                                                 )    OF PLAINTIFF’S MOTION FOR
 UNITED STATES ENVIRONMENTAL                     )     PRELIMINARY INJUNCTION
 PROTECTION AGENCY; et al.,                      )
                       Defendants.               )
                                                 )

       Based on personal knowledge, I, Anthony L. François, declare:

       1.     I am an attorney and a member of the bar in good standing of the State of California

and of the New Mexico Federal Bar.

       2.     I am counsel of record for Plaintiff New Mexico Cattle Growers’ Association in

this case, and I am submitting this declaration to authenticate two documents, attached hereto as

Exhibits A and B.

       3.     I am also counsel to Duarte Nursery, Inc., in the case Duarte Nursery, Inc. v. Army

Corps of Engineers, E.D. Cal. Case No. 2:13-cv-02095-KJM. During the pendency of that case I

deposed James Robb, head of the Enforcement Unit of the Army Corps of Engineer’s Sacramento

District, on July 29, 2015. Excerpts of the transcript of that deposition are attached hereto as

Exhibit A. They include the cover page with the case caption, pages 31-36 (describing Mr. Robb’s

job duties as Enforcement Unit leader), and pages 66-75 (describing the process of determining

whether an agricultural activity is exempt from dredge and fill permitting by the Army).




                                                1
      Case 1:19-cv-00988-RB-SCY Document 30-3 Filed 05/26/20 Page 2 of 2




       4.      I am also counsel to the Oregon Cattlemen’s Association, in the case Oregon

Cattlemen’s Association v. EPA, D. Or. Case No. 3:19-cv-00564-AC. During the pendency of that

case, the District Court, Judge Michael W. Mossman presiding, issued the oral ruling from the

bench which is recorded at pages 35-39 of the transcript attached hereto as Exhibit B.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the forgoing is true and correct, based on my own personal knowledge and

experience.

       Executed this 22nd day of May, 2020, in Sacramento, California.




                                             ______________________________
                                              ANTHONY L. FRANÇOIS




                                                2
